Exhibit 99.1 B2Gold Announces Otjikoto Project Update Mine Construction on Budget and on Schedule Additional High Grade Drill Results from the Wolfshag Zone Vancouver, June 13, 2014 – B2Gold Corp. (TSX: BTO, NYSE MKT:BTG, NSX:B2G) (“B2Gold” or the “Company”), is pleased to announce construction at the Otjikoto Mine in Namibia remains on budget and on schedule for completion in the fourth quarter of 2014. In addition the Company announces further high grade drilling results from the Wolfshag zone at Otjikoto. Construction Update Construction of the Otjikoto open pit gold mine remains on schedule to commence gold production in late 2014. All major excavations on the project are complete and the only substantial earthworks project remaining is the relocation of a gravel district road (scheduled to be completed in Q3, 2014). More than 16,000 cubic metres of concrete have been poured and less than 10% of the total volume remains outstanding. Steel erection continues on site and millwrights are currently installing the crusher and milling circuits. All material earthworks in the tailings pond have been completed and water has been captured from the rainy season to start the mill.Total employees and contractors on site now totals approximately 1000. Mining remains on budget with 2014 forecasts and more than 7.5 million tonnes have been moved since pit inception. The project team has recently begun to mine ore and is placing material on the stockpile in anticipation for start-up. Based on the Feasibility Study, the projected average annual production for the first five years is approximately 141,000 ounces of gold per year at an average operating cash cost of $525 per ounce and for the LOM approximately 112,000 ounces of gold per year at an average operating cash cost of $689 per ounce. Total construction and development costs remain in line with the Otjikoto feasibility study released in February 2013, including pre-development costs of $244 million and deferred stripping estimates of $33 million. The Otjikoto feasibility study also assumed that a further $60 million in mobile mining fleet and power plant costs would be lease financed. Leasing arrangements were finalised in the fourth quarter of 2013 and will finance a total of $34 million of mobile mining fleet costs based on current foreign exchange rates. The balance of the fleet and power plant costs has been funded from the Company’s existing cash flows and credit facilities. Given the discovery of the high grade Wolfshag zone near the planned open pit, the plant facility and support infrastructure will be built to support a plant expansion from the initial processing capability of 2.5 million tonnes per annum to 3.0 million tonnes. The increased throughput will be achieved through the installation of a pebble crusher, additional leach tanks and mining equipment at a total cost of approximately $15 million. Once the expansion is completed at the end of 2015, the Company expects that the annual gold production from the main Otjikoto pit would increase to approximately 170,000 ounces per year. The Company will rerun mine plans to include the higher grade Wolfshag zone. 2 Exploration Drill Results The Company is also pleased to announce continued high grade results from the exploration drilling program on the recently discovered Wolfshag zone at its Otjikoto Gold Project in Namibia. The infill drilling on the Wolfshag zone continues to confirm the continuity of the main high grade shoots, WA and WB. The Wolfshag zone plunges at 10 to 15 degrees to the southwest and has been traced down plunge for 1,600 metres, and remains open to depth.Recent results are highlighted by hole WH14-162 which intersected 29.65 metres grading 9.53 g/t gold (7.70 g/t gold with assays capped at 45 g/t gold), including 15.30 metres at 17.34 g/t gold (13.78 g/t gold with assays capped at 45 g/t gold). Drilling this year has concentrated on infilling the northern portion of the Wolfshag zone to allow for conversion of portions of the recently defined inferred resource of 6.8 million tonnes grading 3.2 g/t gold (703,000 contained ounces gold) (see B2Gold news release dated January 22, 2014) to an indicated mineral resource category. Conceptual studies for incorporation of the Wolfshag resource into the Otjikoto mine plan have started in support of the Otjikoto mine expansion. Results have been received from all but five holes of the exploration program completed to date. Select significant new results (uncapped) from the Wolfshag drilling include, from north to south: • WH14-155 with 8.95 metres at 4.37 g/t gold; • WH14-135 with 15.00 metres at 7.43 g/t gold, including 7.62 metres at 12.91 g/t gold; • WH14-139 with 7.40 metres at 7.78 g/t gold; including 2.60 metres at 11.07 g/t gold; • WH14-162 with 29.65 metres at 9.53 g/t gold, including 15.30 metres at 17.34 g/t gold; • WH14-171 with 19.95 metres at 11.78 g/t gold; including 10.80 metres at 20.58 g/t gold; • WH14-173 with 12.70 metres at 6.42 g/t, including 5.75 metres at 11.30 g/t gold. • WH14-175 with 23.00 metres at 6.15 g/t gold, including 2.85 metres at 19.09 g/t gold; and, • WH14-185 with 25.25 metres at 5.80 g/t gold, including 9.95 metres at 8.49 g/t gold. (A table of selected results can be found on page 3) Sixty-three holes totalling 13,230 metres have been drilled to date in the 2014 exploration program budgeted for $8 million. Infill drilling of the northern portion of the Wolfshag zone has been completed with the new holes increasing the drilling density to 25 metres spacing on 50 metres spaced section lines. This infill drilling is anticipated to upgrade the conceptual open pit portion of the Wolfshag zone to an indicated mineral resource category with the new resource estimation for the zone expected to be completed by year end. Six metallurgical test sample holes were also completed as part of the current program. Samples totalling 2.2 tonnes were selected from these and previous Wolfshag zone drill holes and shipped to SGS Lakefield’s laboratory in Canada for gold recovery and comminution test work. Drill hole WH14-162 represents the best hole to date in the northern most portion of the Wolfshag zone and like other holes in the central portion of the WA shoot, such as OTG25D, located 550 metres further south, with 19.81 metres at 15.00 g/t gold (see B2Gold news release dated December 11, 2012), is remarkable in the continuity of high grade sample values within the zone. Mineralization in this hole is associated with higher concentrations of pyrite-magnetite-calcite in veins, steep tension gashes and replacement zones hosted within albitite + calcite + clay altered metasediments, marble lenses and pyritic chalky shears. 3 Exploration work is continuing on the Wolfshag zone with two drills currently active on infill drilling of the southern extensions of the zone to potentially allow for inclusion of this area into an inferred mineral resource class. Additional results will be released as they become available.Future work will continue to follow the Wolfshag zone at depth and to test several other targets and on the property. HoleID LINE (N) STATION ( E) From (metres) To (metres) Length Au g/t Au g/t Cut to 45g/t Zone WH14-148 8750N 4780E WB including WB WH14-150 8750N 4805E WB WH14-152 8750N 4830E WA WH14-163 8750N 4950E WH41 WH14-151 8650N 4800E EBS and WA and WB WH14-153 8650N 4825E WA and WB and WBS WH14-155 8650N 4850E WA and Other and WB WH14-157 8650N 4875E WB WH14-181 8650N 4900E EBS WH14-166 8650N 4975E WH41 WH14-168 8650N 5000E WH41 WH14-136 8550N 4785E WA WH14-135 8550N 4810E WA including WA WH14-137 8550N 4835E WA 4 HoleID LINE (N) STATION ( E) From (metres) To (metres) Length Au g/t Au g/t Cut to 45g/t Zone and WA and WB UPPER and WB and WD WH14-140 8550N 4860E WA including WA and WB WH14-142 8550N 4885E WA and WA UPPER and WB and WC WH14-144 8550N 4910E WB WH14-138 8450N 4810E WA WH14-134 8450N 4835E WA and WA WH14-139 8450N 4860E WA including WA and WA and WB including WB and WF WH14-141 8450N 4885E WA and WA and WA and WB and WD and WD including WD 5 HoleID LINE (N) STATION ( E) From (metres) To (metres) Length Au g/t Au g/t Cut to 45g/t Zone WH14-143 8450N 4910E WA and WA and WB and WG including WG WH14-145 8450N 4935E EBS WH14-160 8350N 4840E WA and WA WH14-162 8350N 4865E WA including WA WH14-165 8350N 4890E WA including WA and WB UPPER and WB LOWER and WF and WF WH14-167 8350N 4915E WA and WA and WB and WB and WD WH14-170 8350N 4940E Other and WB including WB and WC WH14-172 8350N 4965E OTC WH14-169 8250N 4870E WA 6 HoleID LINE (N) STATION ( E) From (metres) To (metres) Length Au g/t Au g/t Cut to 45g/t Zone WH14-171 8250N 4895E WA including WA WH14-173 8250N 4920E OTC and WA including WA and WA and WB UPPER and WBS and WD WH14-176 8250N 4945E WA and WA and WB UPPER and WBS and WC and WD and WD WH14-178 8255N 4970E EBS and EBS and WC and WD WH14-175 8150N 5000E WA including WA and WBS WH14-177 8150N 5026.5E WA and WA including WA WH14-179 8150N 5053E WA and WA 7 HoleID LINE (N) STATION ( E) From (metres) To (metres) Length Au g/t Au g/t Cut to 45g/t Zone and WB and WC WH14-180 8150N 5079.5E WB and WB and WC and WC and WE WH14-185 8050N 5041E WA incl WA WH14-188 8050N 5067.5E WA incl WA True widths for the WA and WB shoots are 85-95% of intersected widths.Revised geological interpretations and 3D modeling is underway to determine the geometry of the lower and eastern shoots. B2Gold’s Quality Assurance/Quality Control Quality assurance and quality control procedures include the systematic insertion of blanks, standards and duplicates into the core sample strings. The primary laboratory for Otjikoto is ALS Minerals in Johannesburg, South Africa, where samples are analysed by metallic screen fire assay and/or fire assay with atomic absorption finish and/or gravimetric finish using one assay tonne. Samples are prepared at ALS Minerals in Swakopmund, Namibia. Bureau Vertitas, Swakopmund, Namibia, is the umpire laboratory. All results stated in this announcement have passed B2Gold's quality assurance and quality control ("QA/QC") protocols. Tom Garagan is the Qualified Person as defined under National Instrument 43-101. ON BEHALF OF B2GOLD CORP. “Clive T. Johnson” President and Chief Executive Officer For more information on B2Gold please visit the Company web site at www.b2gold.com or contact: Ian MacLean Vice President, Investor Relations 604-681-8371 Shaun Johnson Investor Relations Associate 604-681-8371 8 This press release includes certain “forward-looking information” and “forward-looking statements” (collectively, “forward-looking statements”) within the meaning of applicable Canadian and United States securities legislation, including statements regarding anticipated exploration and development activities, completion of construction and the timing and amount of projected production at the Otjikoto Project, other operational and economic projections, and other anticipated developments on the company’s properties.Estimates of mineral resources and reserves are also forward looking statements because they constitute projections regarding the amount of minerals that may be encountered in the future and/or the anticipated economics of production, should a production decision be made.All statements in this press release that address events or developments that we expect to occur in the future are forward-looking statements.Forward-looking statements are statements that are not historical facts and are generally, although not always, identified bywords such as “expect”, “plan”, “anticipate”, “project”, “target”, “potential”, “schedule”, “forecast”, “budget”, “estimate”, “intend” or “believe” and similar expressions or their negative connotations, or that events or conditions “will”, “would”, “may”, “could”, “should” or “might” occur.All such forward-looking statements are based on the opinions and estimates of management as of the date such statements are made.Forward-looking statements necessarily involve assumptions, risks and uncertainties, certain of which are beyond B2Gold’s control, including risks associated with the uncertainty of reserve and resource estimates; volatility of metal prices; risks of exploration, development and mining; financing risks; adequate infrastructure, energy and other inputs; shortages or cost increases in necessary equipment, supplies and labour; regulatory, political and country risks; reliance upon third parties; litigation; and other risks identified in B2Gold’s filings with Canadian securities regulators and the U.S. Securities and Exchange Commission (the “SEC”), which may be viewed at www.sedar.com and www.sec.gov, respectively.There can be no assurance that such statements will prove to be accurate, and actual results, performance or achievements could differ materially from those expressed in, or implied by, these forward-looking statements.Accordingly, no assurance can be given that any events anticipated by the forward-looking statements will transpire or occur, or if any of them do, what benefits B2Gold will derive therefrom. You should not place undue reliance on forward-looking statements.B2Gold disclaims any obligation to update forward-looking statements, whether as a result of new information, events or otherwise, except as required by law. The disclosure in this press release regarding mineral properties was prepared in accordance with Canadian National Instrument 43-101—Standards of Disclosure for Mineral Projects (“NI 43-101”), which differs significantly from the mineral reserve disclosure requirements of the SEC set out in Industry Guide 7.In particular, this press release uses the term “resources”, which are not “reserves”.U.S. companies subject to the disclosure requirements of the SEC are not normally permitted to disclose mineralization unless they constitute “reserves”.Accordingly, while mineral resources are recognized and required to be disclosed by NI 43-101, the SEC’s Industry Guide 7 does not recognize them or permit U.S. companies to disclose them in their filings with the SEC.Investors are specifically cautioned not to assume that any part or all of the mineral zones in these categories will ever be converted into SEC defined mineral reserves.Investors should also understand that "inferred mineral resources" have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility.Under Canadian rules, estimated "inferred mineral resources" may not form the basis of feasibility or pre-feasibility studies except in rare cases.Investors are cautioned not to assume that all or any part of an "inferred mineral resource" exists or is economically or legally mineable. Disclosure of "contained ounces" in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute "reserves" by SEC standards as in-place tonnage and grade without reference to unit measures.In addition, the definition 9 of “reserves” under NI 43-101 and the SEC’s Industry Guide 7 differs significantly.Under SEC standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made.Among other things, all necessary permits would be required to be in hand or issuance imminent in order to classify mineralized material as reserves under the SEC standards.As a result, reserves disclosed by the company may not qualify for reserves as defined in the SEC’s Industry Guide 7.For the above reasons, information contained in this press release that describes the Company’s mineral reserve and resource estimates is not comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements of the SEC.
